4 So.3d 788 (2009)
Antwan BOLDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-1706.
District Court of Appeal of Florida, First District.
March 19, 2009.
Nancy A. Daniels, Public Defender, and M.J. Lord, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges his conviction and sentence for armed burglary. We find no error as to the conviction but determine, as correctly conceded by the State, that there was insufficient evidence establishing that appellant was in actual possession of a firearm during the burglary. Accordingly, we affirm the judgment and life sentence but strike the mandatory minimum portion of the sentence and remand for the trial court to correct the sentence. Appellant need not be present when the trial court makes the necessary correction. Williams v. State, 997 So.2d 486 (Fla. 2d DCA 2008).
WOLF, BENTON, and BROWNING, JJ., concur.